Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 1 of 18   PageID 184



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
  SARAH HOHENBERG AND JOSEPH          )
  HANSON,                             )
                                      )
        Plaintiffs,                   )
                                      )
                                      )
  v.                                  )    No. 2:20-cv-02432-SHM-cgc
                                      )
  SHELBY COUNTY, TENNESSEE;           )
  DIVISION 14 OF THE SHELBY           )
  COUNTY, TENNESEE, GENERAL           )
  SESSIONS COURT, CRIMINAL            )
  DIVISION; AND CITY OF               )
  MEMPHIS, TENNESSEE,                 )
                                      )
        Defendants.                   )

  ORDER GRANTING CITY OF MEMPHIS, TENNESSEE’S MOTION TO DISMISS
    AND GRANTING DIVISION 14 OF THE SHELBY COUNTY, TENNESEE,
  GENERAL SESSIONS COURT, CRIMINAL DIVISION’S MOTION TO DISMISS

       Sarah Hohenberg and Joseph Hanson (“Plaintiffs”) seek relief

under 42 U.S.C. § 1983 for violations of their due process rights

and of Hanson’s Fourth Amendment rights. (See D.E. No. 16 ¶¶ 1,

169.) Before the Court are two motions. The first is Defendant

City of Memphis, Tennessee’s (the “City”) motion to dismiss.

(D.E. No. 26.) The second is Defendant Division 14 of the Shelby

County, Tennessee, General Sessions Court, Criminal Division’s

(the “Environmental Court”) motion to dismiss. (D.E. No. 28.) The

motions are ripe for consideration. (See D.E. Nos. 30, 31, 33,

34.) For the following reasons, the City’s motion to dismiss is
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 2 of 18           PageID 185



GRANTED, and the Environmental Court’s motion to dismiss is

GRANTED.

I.    Background

      Plaintiffs filed their Complaint on June 18, 2020. (D.E. No.

1.) They filed the Amended Complaint on July 6, 2020, (D.E. No.

16), alleging claims against the City and the Environmental

Court. Plaintiffs allege that the City violated Hanson’s Fourth

Amendment    rights     when   it   entered         and   searched    his     home.

Plaintiffs allege that the City and the Environmental Court

violated Hohenberg’s and Hanson’s due process rights because of

deficient procedures in the Environmental Court. For purposes of

the motions to dismiss, the facts are taken from the Amended

Complaint.

      The Environmental Court was created by Defendant Shelby

County, Tennessee, in 1991. (Id. ¶ 13.) The Environmental Court

is vested with “the same jurisdiction and powers as are now

exercised by the general sessions courts of the county” and has

“exclusive    jurisdiction     to   hear      and    decide   cases    involving

alleged    violations    of    county       ordinances,     including       alleged

violations of environmental ordinances.” (Id. ¶¶ 21-22) (quoting

Shelby County, Tennessee, Code of Ordinances, § 10-605). The

Tennessee Rules of Civil Procedure do not apply and the Tennessee

Rules of Evidence are not applied in the Environmental Court, and

“its proceedings are not recorded or transcribed, and no record

                                        2
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 3 of 18          PageID 186



is created.” (Id. ¶¶ 56, 59, 60.) Unlike other general sessions

courts, appeals from the Environmental Court are to the Tennessee

Court of Appeals and are not heard de novo in the Tennessee

Circuit Court. (Id. ¶ 61.)

       The     Environmental    Court     hears     cases     under    Tennessee’s

Neighborhood Preservation Act (the “NPA”). Tenn. Code Ann. §§ 13-

6-101, et seq. (D.E. No. 16 ¶ 35.) The NPA permits actions to

enforce municipal code provisions governing abandoned or occupied

properties. (D.E. No. 16 ¶¶ 36-38.) Those actions can be brought

by property owners affected by blighted properties or by an

“acceptable      petitioner”       as   defined    by   the    NPA.    “Acceptable

petitioner”      includes    the    municipal      corporation    in    which   the

subject property is located. (Id. ¶¶ 39-41.) The City frequently

brings cases under the NPA in the Environmental Court. (Id. ¶

27.)

       The City hosts monthly meetings of an inter-agency team

designed to create “more work” for the Environmental Court. (Id.

¶¶ 28-31.) That team is familiar with the workings of the court.

(Id.)    The    City   has   “chose[n]       to   continue    collaborating     and

funding ongoing code-enforcement operations designed to send

property owners to the Environmental Court for litigation.” (Id.

¶ 33.)

       Between 2011 and 2018, Hohenberg’s property was the subject

of three Environmental Court actions. (Id. ¶¶ 70, 73, 85.) Two

                                         3
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 4 of 18      PageID 187



were brought by private plaintiffs. (Id.) One was brought by the

State of Tennessee. (Id.)

      Between 2008 and 2019, Hanson’s property was the subject of

multiple actions in the Environmental Court. (Id. ¶¶ 115, 118,

126, 131.) Those actions were brought by the City. (Id.) During

the pendency of those actions, the City’s code inspectors1 entered

and   viewed   Hanson’s     property        and   took   photographs   of   the

property. (Id. ¶¶ 132-33, 141.) After years of litigation in the

Environmental Court, Hanson’s property was condemned by that

court and destroyed by the City. (Id. ¶¶ 134, 136.)

      Plaintiffs allege a number of procedural deficiencies in the

proceedings    against    Hanson   in       the   Environmental   Court.    They

include:

         •   Hearing hearsay testimony (id. ¶ 144);

         •   Hearing unsworn witnesses (id. ¶ 145);

         •   The City’s failure to lay a foundation for evidence

             (id. ¶ 146);

         •   The City’s failure to authenticate evidence (id. ¶

             147);




1 The Amended Complaint is inconsistent about how many code inspectors
entered Hanson’s property. Paragraph 132 alleges that “a Memphis code
inspector entered” Hanson’s home. Paragraph 141 alleges that “code
enforcers . . . entered” Hanson’s home.

                                        4
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 5 of 18   PageID 188




           •   Lack of acceptable appeal procedures (id. ¶¶ 149-51);

               and

           •   No notice or opportunity to be heard before Hanson’s

               home was destroyed (id. ¶ 142).

      On August 10, 2020, the City moved to dismiss the Amended

Complaint. (D.E. No. 26.) The City argues that Hanson’s Fourth

Amendment claim is barred by the Rooker-Feldman doctrine and that

the Amended Complaint lacks sufficient allegations to state a due

process claim against the City. (See id.)

      On August 14, 2020, the Environmental Court moved to dismiss

the Amended Complaint. (D.E. No. 28.) The Environmental Court

argues that, as a court, it cannot be sued. (See id.)

II.   Jurisdiction

      A.       Hanson’s Fourth Amendment Claim

      The Rooker-Feldman doctrine precludes a lower federal court

from rendering a decision that amounts to appellate review of a

state court judgment. See Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005) (“The Rooker–Feldman doctrine .

. . is confined to cases . . . brought by state-court losers

complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting

district court review and rejection of those judgments.”). The

City argues that the Hanson’s Fourth Amendment claim invites the

Court to reject the Environmental Court’s order approving the

                                     5
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 6 of 18   PageID 189



entry into and search of his home. (D.E. No. 26-1 at 105; see

D.E. No. 26-2 at 112-117.) If true, the Court lacks subject-

matter jurisdiction over Hanson’s Fourth Amendment claim.

      When deciding whether a claim is barred by the Rooker-

Feldman doctrine, the Court must look to the “source of the

injury.” McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir.

2006) (holding that after Exxon Mobil the proper “inquiry then

is the source of the injury the plaintiff alleges in the federal

complaint. If the source of          the injury is      the   state court

decision, then the Rooker–Feldman doctrine would prevent the

district court from asserting jurisdiction. If there is some

other source of injury, such as a third party’s actions, then the

plaintiff asserts an independent claim.”); see also Kovacic v.

Cuyahoga Cty. Dep’t of Children and Family Servs., 606 F.3d 301,

309   (6th   Cir.   2010)   (“In   McCormick,   we   explained   that   the

pertinent inquiry after Exxon is whether the ‘source of the

injury’ upon which plaintiff bases his federal claim is the state

court judgment, not simply whether the injury complained of is

‘inextricably intertwined’ with the state-court judgment”).

      Where the injury is the result of third-party action that

is the “direct and immediate” product of the state court judgment,

“claims of specific injuries . . . are actually challenges to the

state-court . . . judgments and are barred by the Rooker-Feldman

doctrine.” Abbott v. Michigan, 474 F.3d 324, 329 (6th Cir. 2007)

                                     6
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 7 of 18           PageID 190



(holding    that   claims      of   injury   from    conversion       of    pension

benefits by third parties pursuant to state-court orders were

attacks on the state-court orders themselves); McCormick, 451

F.3d at 394 (“[I]f a third party’s actions are the product of a

state court judgment, then a plaintiff’s challenge to those

actions [is] in fact a challenge to the judgment itself.”).

       Applying the source of the injury test, the result in this

case   is   initially     straightforward.     The     entry    and    search    of

Hanson’s    home   were    a   direct   and   immediate        product      of   the

Environmental Court’s order authorizing the entry and search. See

Abbott, 474 F.3d at 329. Plaintiffs contend, however, that the

Environmental      Court’s     order   was   tainted    because       the    City’s

prosecution of the case denied Hanson constitutionally-sound

process. (D.E. No. 31 at 156.)

       Plaintiffs argue that actions leading to a state court

decision, such as the City’s conduct in prosecuting the case

against Hanson, cause an injury independent of the state court

order and permit a claim that is not precluded by Rooker-Feldman.

(Id. at 157.) There is arguable support in the Sixth Circuit for

that proposition. Kovacic, 606 F.3d at 310 (“[T]he children's

claims in this case do not seek review or reversal of the decision

of the juvenile court to award temporary custody to the state,

but instead focus on the conduct of Family Services and of the

social workers that led up to the juvenile court's decision to

                                        7
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 8 of 18    PageID 191



award temporary custody to the County.”) (emphasis in original);

McCormick, 451 F.3d at 392 (“Plaintiff asserts independent claims

that   those   state   court   judgments    were   procured   by     certain

Defendants through fraud, misrepresentation, or other improper

means”) (emphasis in original).

       Kovacic and McCormick are distinguishable, however, because

they did not address process claims, but claims objecting to

unconstitutional conduct unrelated to the process afforded the

plaintiffs during the state court proceedings. See Kovacic, 606

F.3d at 310 (“The conduct complained of primarily consists of

Family Services’ alleged failure to undertake an independent

review of the situation before removing the children from the

home and triggering the Juvenile Court proceedings based on the

uncorroborated and unverified information from third parties

received in an ex-parte, informal meeting.”); McCormick, 451 F.3

at   392   (noting “fraud,     misrepresentation,    or   other    improper

means”).

       Where the conduct leading to a state court order implicates

a denial of process, there is not an independent injury based on

that improper process. Raymond v. Moyer, 501 F.3d 548, 553-54

(6th Cir. 2007) (holding that, although bar membership was denied

without a hearing, opportunity to respond to alleged application

deficiencies, or a reason for denial, “the Supreme Court has made

clear that the Rooker–Feldman doctrine applies even when the

                                     8
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 9 of 18          PageID 192



state court provides as little process as it did here”); see

Dist. of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462, 482

(1983) (quoting In re Summers, 325 U.S. 561, 567 (1945)) (“‘[T]he

form of the proceeding is not significant. It is the nature and

effect which is controlling.’”); Reed v. Tennessee, No. 06-2756-

Ma/P, 2008 WL 1141586, at *6 (W.D. Tenn. Sept. 22, 2008) (“[T]he

Rooker-Feldman doctrine also bars claims that the state courts

used unfair procedures in reaching their decisions.”).

      Plaintiffs’ attacks on the process afforded Hanson during

the Environmental Court proceedings do not create a source of

injury independent of the Environmental Court order. The entry

and search of Hanson’s home were a direct and immediate product

of   that    order.     Hanson’s    Fourth    Amendment     claim   attacks    the

Environmental Court order itself. That claim is barred by the

Rooker-Feldman doctrine. The City’s motion to dismiss Hanson’s

Fourth      Amendment    claim     is   GRANTED   because    the    Court    lacks

subject-matter jurisdiction over that claim. Hanson’s Fourth

Amendment claim is DISMISSED.

      B.      Remaining Claims

      The Court has federal question jurisdiction over Plaintiffs’

remaining § 1983 claims under 28 U.S.C. § 1331. Plaintiffs’ §

1983 claims arise under the laws of the United States.




                                          9
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 10 of 18   PageID 193



 III. Standard of Review

      Rule 12(b)(6) provides for dismissal of a complaint that

 “fail[s] to state a claim upon which relief can be granted.”

 Fed.R.Civ.P.    12(b)(6).    A   Rule    12(b)(6)   motion   permits   the

 “defendant to test whether, as a matter of law, the plaintiff is

 entitled to legal relief even if everything alleged in the

 complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

 1993) (citing Nishiyama v. Dickson Cty., 814 F.2d 277, 279 (6th

 Cir. 1987)). A motion to dismiss tests only whether the plaintiff

 has pled a cognizable claim and allows the court to dismiss

 meritless cases that would waste judicial resources and result

 in unnecessary discovery. See Brown v. City of Memphis, 440 F.

 Supp. 2d 868, 872 (W.D. Tenn. 2006).

      “To survive a motion to dismiss, the plaintiff must allege

 facts that, if accepted as true, are sufficient to state a claim

 to relief that is plausible on its face.” Cooper Butt ex rel.

 Q.T.R. v. Barr, 954 F.3d 901, 904 (6th Cir. 2020) (citing Bell

 Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). A claim is plausible

 on its face if “the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The court

 considers the plaintiff’s complaint in the light most favorable

 to the plaintiff. Ryan v. Blackwell, 979 F.3d 519, 525 (6th Cir.

                                     10
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 11 of 18                    PageID 194



 2020) (citing Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512

 (6th    Cir.       2001)).   The      court        accepts      as    true    all   factual

 allegations but does not accept legal conclusions or unwarranted

 factual inferences as true. Theile v. Michigan, 891 F.3d 240, 243

 (6th Cir. 2018). “The plaintiff must present a facially plausible

 complaint      asserting       more      than      bare       legal   conclusions.”         Id.

 (citing Twombly, 550 U.S. at 556; Iqbal, 556 U.S. at 677-678).

 IV.    Analysis

        A. The City’s Motion to Dismiss Plaintiffs’ Due Process Claim

        Section 1983 reaches municipalities. Monell v. Dep’t of

 Social Servs. of New York, 436 U.S. 658, 690 (1978). “To set

 forth    a    cognizable       §    1983   claim         against      a    municipality,     a

 plaintiff must allege that (1) agents of the municipality, while

 acting under color of state law, (2) violated the plaintiff’s

 constitutional rights, and (3) that a municipal policy or policy

 of inaction was the moving force behind the violation.” Memphis,

 Tenn. Area Local, Am. Postal Workers Union, AFL-CIO v. City of

 Memphis, 361 F.3d 898, 902 (6th Cir. 2004).

        Plaintiffs argue that, because the City chose to litigate

 in the Environmental Court to enforce the NPA, the City is liable

 for violations of due process based on the deficient procedures

 in that court. (D.E. No. 31 at 162.) Allegations of discretionary

 enforcement of a state statute such that citizens’ constitutional

 rights       are    violated       can   state       a    §    1983       claim   against    a

                                               11
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 12 of 18       PageID 195



 municipality. Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

 (6th Cir. 1993) (“Defendants argue that they had no choice but

 to follow [a state] statute. This argument is without merit. The

 defendants were bound to follow the statute in that they could

 not adopt a more permissive deadly force policy . . . . The

 statute did not, however, prevent the defendants from adopting a

 more restrictive deadly force policy.”); Jordan v. Williams, No.

 3:19-cv-00907, 2020 WL 4676477, at *9 (M.D. Tenn. Aug. 12, 2020)

 (“There are a handful of specific areas in which local law

 enforcement in Tennessee has mandatory enforcement duties. . . .

 Unless a specific mandatory enforcement duty is established by

 statute, however, Tennessee’s grants of enforcement powers to

 local law enforcement are ‘permissive’ and do not ‘impose a

 mandatory duty to arrest every’ violator. . . . While Metro had

 some   mandatory   administrative      duties    under    the    Act,   it   has

 identified no mandatory duty to enforce the Act against every

 offender    (or,   indeed,   against     any   particular       offender).    It

 therefore appears that, if Metro wished not to enforce the Act

 against individuals whose long-ago crimes occurred before the

 registry’s creation, it could do so.” (citation omitted)); Bruce

 & Tanya & Assocs., Inc. v. Bd. Of Supervisors of Fairfax Cty.,

 Va., 355 F. Supp. 3d 386, 400 n.6 (E.D. Va. 2018) (“[T]he

 prevailing view is that a local government's exposure to Monell

 liability    for   enforcing   state     law    turns    on   the   degree    of

                                     12
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 13 of 18                 PageID 196



 discretion the local government retains and whether the locality

 has made its own deliberate choices with respect to the law.”);

 see Vives v. City of New York, 524 F.3d 346, 353 (2d Cir. 2008)

 (“[I]f a municipality decides to enforce a statute that it is

 authorized, but not required, to enforce, it may have created a

 municipal policy. . . .”).

       Plaintiffs fail to state a claim on this theory because they

 do not allege          that the City        proceeded against          them in the

 Environmental Court based on the NPA. (See D.E. No. 34 at 179);

 Vives,    524   F.3d     at   353   (“While        it   is   not   required   that      a

 municipality know that the statute it decides to enforce as a

 matter of municipal policy is an unconstitutional statute, it is

 necessary,      at   a   minimum,    that      a    municipal      policymaker      have

 focused    on    the     particular      statute        in   question.”    (citation

 omitted)).

       Plaintiffs do not allege that the City proceeded against

 them under the NPA. Plaintiffs do not allege that the City

 proceeded against Hohenberg in the Environmental Court at all.

 (See D.E. No. 16 ¶¶ 70, 73, 85) (two private plaintiffs and the

 State     of    Tennessee      proceeded           against     Hohenberg      in     the

 Environmental Court). Hohenberg has no cause of action against

 the City under § 1983. The City did litigate against Hanson in

 the   Environmental        Court    to   address        “code      violations,”      but



                                           13
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 14 of 18           PageID 197



 Plaintiffs do not allege in the Amended Complaint that the City

 proceeded based on the NPA. (See id. ¶¶ 115, 118-19, 131.)

        The Amended Complaint does not allege that all proceedings

 by the City in the Environmental Court must be pursuant to the

 NPA. The Shelby County ordinance Plaintiffs cite that created the

 court     does   not     limit     its     jurisdiction    to   environmental

 ordinances. See Shelby County, Tennessee, Code of Ordinances §

 10-605 (“The fourteenth division shall have the same jurisdiction

 and powers as are now exercised by general sessions courts of the

 county, and shall also have the exclusive jurisdiction to hear

 and     decide   cases    involving        alleged   violations       of   county

 ordinances,      including       alleged      violations   of   environmental

 ordinances.”). The allegations of the Amended Complaint state

 that    “[i]n    Memphis,    the    Environmental     Court     has    the    sole

 authority to adjudicate cases arising under the NPA.” (D.E. No.

 16 ¶ 54.) Although that allegation states that no other court in

 Memphis could hear an NPA case, it does not state that the

 Environmental Court could hear only NPA cases. (See id.) The

 Amended Complaint alleges that the NPA “permits private entities

 to sue property owners to enforce municipal code violations.”

 (Id. ¶ 36.) That allegation does not state that there were no

 other means for the City to have pursued code enforcement in the

 Environmental Court against Hanson. Plaintiffs have not alleged

 that the City proceeded against Hanson under the NPA. (See id.)

                                          14
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 15 of 18             PageID 198



        The theory that a municipality can be liable for using its

 discretion to enforce a state statute in an unconstitutional way

 requires that the municipality enforce the state statute against

 the relevant plaintiffs, see Vives, 524 F.3d at 353, which is not

 alleged in the Amended Complaint.

        Even assuming the truth of the allegations that the City was

 more    than   a   mere   litigant     in    the   Environmental       Court     and

 aggressively pursued policies to increase its litigation in that

 court, (see D.E. No. 16 ¶ 26-34), there is no support in federal

 law for the proposition that a participant in a proceeding is

 liable for participating under procedural rules over which it has

 no control, see Askanazi v. Tiaa-Cref, No. 1:07-cv-199, 2008 WL

 540839, at *5 (W.D. Mich. Feb. 25, 2008) (“In the context of the

 post-judgment      collection     proceedings,       TIAA-CREF     was    a     mere

 stakeholder and was bound to obey the orders of the court . . .

 . TIAA-CREF is not responsible for any procedural flaw or lack

 of due process that may have occurred during the post-judgment

 collection     proceedings.      Dr.    Askanazi’s    remedy     for     any    such

 shortcomings was to appeal to the Court of Appeals, not a lawsuit

 against TIAA-CREF.”); cf. Kedrowski v. Richards, No. 20-cv-0193,

 2020 WL 5253869, at *9 (D. Minn. Sept. 3, 2020).

        In   Kedrowski,        defendants      were    not    litigants,          but

 administrators of a grant-based adjudicative system for victims

 of     domestic    violence    and     “worked     with   judges   and     others

                                         15
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 16 of 18   PageID 199



 sympathetic to [d]efendants’ missions to select[ ], implement[

 ], and administer [c]ourt policies and processes that delivered

 both favorable litigation outcomes for women alleging to be

 victims of domestic abuse and unfavorable litigation outcomes for

 men accused of domestic abuse.” Kedrowski, 2020 WL 5253869, at

 *1   (internal   quotations    omitted).   Beginning    its   analysis   by

 “[a]ccepting     that   [d]efendants     caused   the   Fourth   Judicial

 District    officers     who    adjudicated       Kedrowski’s    marital-

 dissolution case to be biased against him,” the court held that,

 because plaintiff had not alleged due process problems in the

 state court of appeals, no due process claim was stated. Id. at

 *9. Although they allege due process problems in appeals from the

 Environmental Court, Plaintiffs do not allege that the City

 caused the Environmental Court to be biased against them or that

 the City was responsible for any appellate deficiencies. See id.

 Absent allegations of bias in a judicial proceeding, the Amended

 Complaint does not state a due process claim that the City is

 liable for aggressively litigating in the Environmental Court.

       Plaintiffs fail to state a due process claim against the

 City. Because Plaintiffs do not allege that the City enforced the

 NPA against them, the City cannot be liable for discretionary

 enforcement of the NPA. There is no support in federal law for

 any theory of liability based on the facts alleged. The City’s

 motion to dismiss Plaintiffs’ due process claim is GRANTED.

                                     16
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 17 of 18   PageID 200



      B.    The Environmental Court’s Motion to Dismiss

      The Environmental Court argues that it cannot be sued. (D.E.

 No. 28 at 122.) Whether the Environmental Court can be sued is a

 question of Tennessee law. Fed.R.Civ.P. 17(b)(3); Bush v. Godwin,

 No. 3:15-CV-524-TAV-CCS, 2018 WL 576850, at *6 (E.D. Tenn. Jan.

 26, 2018) (quoting Fed.R.Civ.P. 17(b)(3)) (“Whether an entity is

 sui juris, i.e., has ‘[c]apacity to sue or be sued,’ is determined

 ‘by the law of the state where the court is located.’”). Although

 there appears to be no Tennessee case squarely deciding the issue,

 federal courts interpreting Tennessee law have concluded that

 courts in Tennessee cannot be sued. Godwin, 2018 WL 576850, at

 *6 (citing Wood v. Circuit Court of Warren Cty., Tenn., 331 F.

 Supp. 1245, 1245 (E.D. Tenn. 1971)) (“This Court has previously

 interpreted Tennessee law to hold that its state courts lack

 legal capacity to sue or be sued . . . .[T]he Probate Court . .

 . is not capable of being sued.”); see Wood, 331 F. Supp. at 1245

 (holding without referencing state law that “[a] ‘court’ is not

 a legal entity which may sue and be sued, but is an organ of the

 government authorized to administer justice.”).

      Plaintiffs argue that some Tennessee cases have permitted

 suits against entities like the Environmental Court. (D.E. No.

 30 at 145.) The state cases cited do not establish that courts

 can be sued in Tennessee. Graham v. Gen. Sessions Court, 157

 S.W.3d 790 (Tenn. Ct. App. 2004), was an action for declaratory

                                     17
Case 2:20-cv-02432-SHM-cgc Document 35 Filed 03/31/21 Page 18 of 18        PageID 201



 judgment invalidating a specific general sessions court order,

 not a suit to determine liability or money damages against the

 court. Lewis v. Metro. Gen. Sessions Court, 949 S.W.2d 696 (Tenn.

 Crim. App. 1985), was a habeas action in criminal court to

 determine the subject matter jurisdiction of the general sessions

 court,   not   a   “suit”   as   the        term   is   understood   in   civil

 proceedings. The liability of the general sessions court was not

 at issue. Oxford Inv., Inc. v. Mashburn, 729 S.W.2d 96 (Tenn. Ct.

 App. 1985), was a suit against the general sessions court clerk,

 not against the court. In none of those cases was a suit for

 damages maintained against a general sessions court. They do not

 establish that such a suit is permitted under Tennessee law. The

 Environmental Court cannot be sued.

      Because the Environmental Court is not sui juris, its motion

 to dismiss is GRANTED.

 V.   Conclusion

      For the foregoing reasons, the City’s motion to dismiss is

 GRANTED, and the Environmental Court’s motion to dismiss is

 GRANTED.

      SO ORDERED this 31st day of March, 2021.



                                      /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                        18
